By the Court :
The indictment after the third count concludes with the words, “Contrary to the statute in such case made and provided and against the peace and dignity of *122the state of Ohio,” but the second count in and of itself does not contain said words, and this omission is claimed to be error, and is the only ground of error deemed worthy of report in this case.
Section 20 of article 4 of the constitution is as follows: “The style of all process shall be, ‘The state of Ohio; all prosecutions shall be carried on in the name and by the authority of the state of Ohio; and all indictments shall conclude, against the peace and dignity of the state of Ohio.’ ”
The requirement is that the indictment shall conclude with the words “against the peace and dignity of the state of Ohio,” and not that each count shall so conclude, and there is no statute requiring that each count shall have such conclusion, and it is therefore not necessary.
The words “against the peace and dignity of the state of Ohio,” at the conclusion of an indictment, mean that the whole indictment, and each count thereof, is “against the peace and dignity of the state of Ohio.” We find no error in the record.

Judgment affirmed.

Shauck, C. J., Minshall, Williams, Burket, Spear and Davis, JJ., concurred.